1
                                                                                     JS-6
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10                                                   Case No. ED CV 18-02387-AB (KKx)
11    Abelardo Martinez, Jr. et al

12                    Plaintiff,
                                                 ORDER DISMISSING CIVIL ACTION
13    v.
14    Perl Mortgage, Inc., et al
15                    Defendants.
16
17
           THE COURT having been advised by counsel that the above-entitled action has
18
     been settled;
19
           IT IS THEREFORE ORDERED that this action is hereby dismissed without
20
     costs and without prejudice to the right, upon good cause shown within _30_ days, to
21
     re-open the action if settlement is not consummated. This Court retains full jurisdiction
22
     over this action and this Order shall not prejudice any party to this action.
23
24
25   Dated: January 22, 2019          _______________________________________
26                                    ANDRÉ BIROTTE JR.
                                      UNITED STATES DISTRICT JUDGE
27
28
                                                1.
